Citation Nr: 0522331	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for periodontal disease 
for compensation purposes.

2.  Entitlement to an increased rating for a laceration scar 
on the right lower leg, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for status post 
laparoscopic cholecystectomy and reflux esophagitis, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for tension-vascular 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1975 to January 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).   

The only issue being decided in this decision is the claim 
for service connection for periodontal disease.  The 
remaining issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board has noted that in the rating decision of September 
1997, the RO stated that it was addressing a claim for dental 
compensation and noted that it had referred a claim by the 
veteran for dental treatment to a VA dental clinic.  The 
veteran was instructed to contact that dental clinic directly 
for more information on whether he was eligible for 
treatment.  In his substantive appeal statement of December 
1998, the veteran indicated that the VA dental clinic had 
refused to provide treatment.  In a supplemental statement of 
the case, the RO instructed the veteran that if the veteran 
chose to do so, he could file a notice of disagreement with 
the medical center regarding the decision on his claim for 
treatment.  Thus, the claim for treatment was being addressed 
by a different agency of original jurisdiction (the VA 
Medical Center rather than the RO) and is not before the 
Board in the present appeal.  




FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for periodontal disease has been obtained, and the 
VA has satisfied the duty to notify the appellant of the law 
and regulations applicable to the claim, the evidence 
necessary to substantiate the claim, and what evidence was to 
be provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran did not sustain injuries to his teeth during 
service, nor did he develop gum disease other than 
periodontal disease.

3.  The veteran's diagnosed periodontal disease and 
gingivitis are not disabilities for VA compensation purposes.


CONCLUSION OF LAW

Periodontal disease, to include gingivitis, may not be 
service-connected for VA compensation purposes.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim, and complied with the VA's 
notification requirements.  A letter from the RO dated in 
February 2003 specifically discussed the evidence the veteran 
would need to submit to support his claim.  That letter was 
provided before the claim was adjudicated. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran has not identified 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
The veteran has declined a personal hearing.  His service 
medical records and statements from his post-service dentists 
have been obtained.  The Board has noted that the service 
medical records do not contain the service dental records.  
However, the Board concludes that a remand to obtain such 
records is not warranted as resolution of the issue in this 
case depends on the nature of the current dental disorder.  
Therefore, the dental records, which would not reflect the 
current nature of his claimed dental disorder, are not 
required.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
attempt to further implement the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that he has been diagnosed with 
periodontal gum disease, and that this condition is directly 
related to his military service.  

During the pendency of this appeal, VA amended its 
regulations for dental disorders effective June 8, 1999.  
Specifically, prior to June 8, 1999, the VA Schedule for 
Rating Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea) and Vincent's stomatitis were 
not disabling conditions, and could be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 4.149 (1998).  Effective June 8, 1999, 38 C.F.R. 
§ 4.149 was removed; however, those provisions were added to 
38 C.F.R. § 3.381, which similarly provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  The Board finds that, under the facts of 
the present case, this change has no substantive effect.  The 
disorder for which the veteran seeks service connection is 
not considered to be a disorder for which compensation may be 
paid under either the old or the new regulation.

The full text of the pertinent regulation, 38 C.F.R. § 3.381 
provides that 

    (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for 
treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because an extraction, in and of itself, does not 
constitute dental trauma.  VAOPGCPREC 5-97 (January 22, 
1997).

A letter dated in May 1998 from Marvin Wong, DDS, notes that 
the veteran had generalized moderate gingivitis with 
generalized moderately advanced adult periodontitis, Type 
III.  

A letter dated in March 2003 from Thu Nguyen, DDS, shows that 
the veteran was first seen in June 1998 on an emergency 
basis.  In February 2000 he was seen and treated more 
comprehensively with dental prophy and examination.  It was 
noted that when seen initially, the veteran brought a full 
set of mouth x-rays dated in February 1997.  These showed 
existing moderate bone loss and gum recession.  The dentist 
stated that the veteran's disease was classified as moderate 
periodontal disease.  It was noted that this condition 
exposed the root surfaces and resulted in recurrent carries 
and cold sensitivity.

After reviewing the entire claims file, the Board finds that 
the veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.  As noted above, treatable 
carious teeth and replaceable missing teeth are not 
considered to be disabling conditions for compensation 
purposes.  See Simington v. West, 11 Vet. App. 41, 44 (1998) 
holding that when an appellant's lost teeth are replaceable 
missing teeth the only issue is whether service connection 
for treatment purposes may be granted.  The Board notes that 
there is no indication that the veteran has missing teeth 
which resulted from damage to either of his jaws. 

The Board also notes that periodontal disease is not 
considered to be a disorder for which compensation may be 
paid.  38 C.F.R. § 3.381.  Compensation is also precluded for 
gingivitis.  "Periodontal" is defined as "around a tooth." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1261 (28th ed. 
1994).  "Gingivitis" is defined as inflammation of the 
gingivae. DORLAND'S at 691.  "Gingivae" is defined as the 
gums: the mucous membrane, with the supporting fibrous 
tissue, which overlies the crowns of unerupted teeth and 
encircles the necks of those that have erupted. DORLAND'S at 
690.  Gingivitis is, therefore, a periodontal disease.  
Accordingly, the Board concludes that the claim for 
disability compensation for periodontal disease, to include 
gingivitis, must be denied.


ORDER

Service connection for periodontal disease is denied.


REMAND

The Board finds that VA has not yet met its duties under the 
VCAA with respect to the increased rating claims.  In this 
regard, the Board notes that there are multiple indications 
in the claims file that additional relevant medical records 
exist, but have not been obtained.  In this regard, the Board 
notes that numerous VA treatment records contain notations 
that the veteran has also been receiving treatment through a 
private medical facility.  For example, a VA treatment record 
dated in April 2002 reflects that "[The veteran] has 
historically continued to receive care both at the VA and at 
Kayser [sic]."  Other VA records contain similar notations.  
A VA record dated in August 2000 notes that the veteran 
attends Kaiser regularly.  Although the claims file contains 
a few records from the Kaiser Permanente Group which are 
dated in 1997 and earlier, the more recent treatment records 
which are pertinent to the claims for increased ratings are 
not of record.  Such records must be obtained, as they may 
contain information pertinent to the increased rating claims.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for the 
service-connected disabilities for which 
he seeks increased ratings.  After 
securing the necessary release, the RO 
should obtain these records, to include 
the records from Kaiser Permanente.

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


